Affirmed and Opinion Filed July 5, 2022.

 

In The
Court of Appeals
Srttth Aratrict of Cexas at Dallas

 

No. 05-20-01051-CV

 

LEONARD M. CHERMACK AND JANET CHERMACK, Appellants
V.
NATIONSTAR MORTGAGE COMPANY LLC, Appellee

 

On Appeal from the 471st Judicial District Court
Collin County, Texas
Trial Court Cause No. 471-03076-2017

 

MEMORANDUM OPINION

Before Justices Partida-Kipness, Reichek, and Goldstein
Opinion by Justice Partida-Kipness

Leonard M. Chermack and Janet Chermack appeal the trial court’s summary
judgment for Nationstar Mortgage Company LLC on their claims arising from a
home mortgage modification agreement. In two issues, the Chermacks contend the
trial court erred in granting Nationstar’s motions for summary judgment and
discovery sanctions. We affirm the trial court’s judgment.

BACKGROUND

Mr. Chermack executed a promissory note on May 30, 2007, for $476,000 to
purchase residential property in Frisco, Texas (2007 Loan). The Chermacks also

executed a deed of trust on the property. Nationstar is the loan’s servicer. Shortly
after obtaining the loan and purchasing the property, the Chermacks stopped making
payments on the 2007 Loan. In May 2014, Nationstar agreed to modify the 2007
Loan and allow the Chermacks to repay the original principal balance as well as all
past due amounts and arrearages under new terms. The Chermacks and Nationstar
entered into a Home Affordable Modification Agreement on May 23, 2014 (2014
Loan). When the Chermacks executed the 2014 Loan, the past due amounts and
arrearages totaled $397,470.71 and the unpaid principal balance of the 2007 Loan
was $472,303.73. The 2014 Loan, provided a new principal balance of $834,261.85,
which reflected the remaining unpaid principal balance of the 2007 Loan plus all
amounts and arrearages past due on the 2007 Loan less the amounts paid to
Nationstar under the 2007 Loan.!

The Chermacks made three “trial payments” to qualify for the 2014 Loan but
made no further payments. Nationstar alleges it issued a default notice on October
15, 2014, and accelerated the 2014 Loan on May 30, 2017, after the Chermacks
failed to cure the default. The Chermacks continued to reside at the property during

that time.

 

' The 2014 Loan expressly stated:

The modified principal balance of my Note will include all amounts and arrearages that
will be past due as of the Modification Effective Date (including unpaid and deferred
interest, fees, escrow advances and other costs, but excluding unpaid late charges
(collectively, “Unpaid Amounts”) less any amounts paid to the Lender but not previously
credited to my Loan. The new principal balance of my Note will be $834,261.85 (the “New
Principal Balance’).
Mr. Chermack filed suit against Nationstar on July 3, 2017. His orginal
petition alleged the 2014 Loan was unenforceable because it was either usurious,
unconscionable, against public policy, fraudulently obtained, executed under duress,
or subject to unilateral or mutual mistake. Mr. Chermack sought a declaratory
judgment that the 2014 Loan was unenforceable, and a temporary restraining order
preventing the property from being sold at a trustee’s sale. Mr. Chermack’s claims
each stem from his allegation that the new principal amount of the 2014 Loan was
“more than double” what was owed under the 2007 Loan. Specifically, Mr.
Chermack argued that “The new principal amount as reflected in the [2014 Loan] is
$834,261.85, more than double of the statement issued to Plaintiff by Defendant just
three days prior.”

“The statement” referenced by Mr. Chermack is a monthly mortgage
statement generated by Nationstar on May 20, 2014. The statement reflects an
“amount due” of $403,900.71 under the 2007 Loan. The statement also reflects an
“Interest Bearing Principal Balance” of $472,303.73. Mr. Chermack asserted in his
original petition that “the amount due under an acceleration of the note” was
$403,900.71, not the $834,261.85 reflected in the 2014 Loan. He sought to have the
2014 Loan declared unenforceable and recover damages from Nationstar’s alleged
tortious conduct in inducing him to execute the 2014 Loan. Mr. Chermack failed to

prosecute the claims, and the trial court dismissed his claims for want of prosecution

on June 8, 2018.
Mr. Chermack reinstated the case on August 24, 2018. Nationstar answered
and filed a motion for no-evidence summary judgment seven months later.
Nationstar asserted that Mr. Chermack had no evidence to support his declaratory
judgment action or his claims the 2014 Loan was unenforceable or the result of fraud.
Nationstar also noted that Mr. Chermack had failed to respond to its requests for
production. Mr. Chermack filed an amended petition, which was similar to his
original petition, and responded to Nationstar’s summary-judgment motion. He
offered as summary judgment evidence his unsworn declaration, a copy of the May
20, 2014 mortgage statement, and a copy of the 2014 Loan.

Nationstar filed a third-party petition, naming Mrs. Chermack as a third-party
defendant and seeking an order for a foreclosure sale and attorney’s fees. After Mrs.
Chermack answered, Nationstar filed a motion to compel discovery responses,
asserting that the Chermacks had failed to respond to its discovery requests and
repeated attempts to resolve the impasse. At the hearing on Nationstar’s motion, the
Chermacks’ counsel admitted the Chermacks owed discovery responses and agreed
that a court order was appropriate. The trial court granted the motion, ordered the
Chermacks to submit discovery responses within twenty-one days, and awarded
Nationstar conditional sanctions of $1,410.

Three months later, Nationstar filed its first amended motion for no-evidence
summary judgment. The amended motion outlined the elements of each claim on
which Mr. Chermack had no evidence. The motion also asserted that Mr. Chermack

_4-
had either failed to respond or served deficient responses to Nationstar’s repeated
requests for discovery. Nationstar again moved for discovery sanctions. The
Chermacks responded, offering to stipulate to certain facts and asking the trial court
to rule on Nationstar’s summary-judgment motion before deciding sanctions. The
trial court granted Nationstar’s motion for sanctions, ordered the Chermacks to
respond to discovery by a date certain and as set forth in the prior discovery order,
and ordered the Chermacks to file stipulations consistent with their joint response.
The trial court also awarded sanctions to Nationstar in the amount of $1,410 “to be
enforceable upon entry of final judgment.” In a separate order, the trial court also
granted Nationstar’s motion for summary judgment and dismissed Mr. Chermack’s
claims with prejudice.

Nationstar filed a supplement to its motion for discovery sanctions, asserting
that after being ordered twice to respond to Nationstar’s discovery requests, the
Chermacks still had not fully responded. Nationstar requested “death penalty”
sanctions and $10,000 in attorney’s fees as a result of the Chermacks’ obstructive
behavior. The next day, the Chermacks filed the ordered stipulations. They also
responded to Nationstar’s supplemental motion for sanctions, asking for “a remedy
in line with the current status of the case” to include allowing Nationstar to move for
summary judgment on its claim or “fashioning some appropriate sanctions that could
streamline any trial.” The trial court granted Nationstar’s supplemental motion,

ordered the Chermacks to pay Nationstar’s attorney’s fees incurred in the discovery

_5—
dispute, struck the Chermack’s pleadings, and deemed Nationstar’s claims admitted.
The trial court issued a final judgment against the Chermacks and granted Nationstar

a writ of possession. This appeal followed.

ANALYSIS

In two issues, the Chermacks contend the trial court erred in granting
Nationstar’s summary-judgment motion and imposing death penalty sanctions. We
address each issue 1n turn.

A. Summary Judgment

In their first issue, the Chermacks contend the trial court erred in granting the
no-evidence summary judgment because they provided evidence raising a fact issue
as to all of their claims. According to the Chermacks, their evidence showing the
“extreme” difference between the amount due on the May 20, 2014 mortgage
statement and the principal balance of the 2014 Loan was sufficient to deny
Nationstar’s motion and try the Chermacks’ enforceability defenses. Nationstar
contends, however, that the Chermacks’ evidence failed to meet the no-evidence
standard and, in fact, disproved their allegation that the 2014 Loan’s principal
balance was more than double what they owed under the 2007 Loan. We agree with
Nationstar.

After an adequate time for discovery, the party without the burden of proof
may, without presenting evidence, move for summary judgment on the ground that

there is no evidence to support an essential element of the nonmovant’s claim or

_6-
defense. TEX. R. Civ. P. 166a(1). The motion must specifically state the elements for
which there is no evidence. /d.; Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310
(Tex. 2009). The trial court must grant the motion unless the nonmovant produces
summary judgment evidence that raises a genuine issue of material fact. See TEX. R.
Civ. P. 166a(1) & cmt.; Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008).

When reviewing a no-evidence summary judgment, we examine the entire
record in the light most favorable to the nonmovant, indulging every reasonable
inference and resolving any doubts against the motion. Sudan v. Sudan, 199 S.W.3d
291, 292 (Tex. 2006). We review a no-evidence summary judgment for evidence
that would enable reasonable and fair-minded jurors to differ in their conclusions.
Hamilton, 249 S.W.3d at 426 (citing City of Keller vy. Wilson, 168 S.W.3d 802, 822
(Tex. 2005)). We credit evidence favorable to the nonmovant if reasonable jurors
could, and we disregard evidence contrary to the nonmovant unless reasonable jurors
could not. 7impte Indus., 286 S.W.3d at 310 (quoting Mack Trucks, Inc. v. Tamez,
206 S.W.3d 572, 582 (Tex. 2006)). If the nonmovant brings forward more than a
scintilla of probative evidence that raises a genuine issue of material fact, then a no-
evidence summary judgment is not proper. Smith v. O'Donnell, 288 S.W.3d 417,
424 (Tex. 2009); King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003),
cert. denied, 541 U.S. 1030 (2004).

Mr. Chermack sought a declaratory judgment and a temporary restraining

order and injunction based on eight defenses to the enforceability of the 2014 Loan.

_7-
All of his defenses hinge on one allegation: “The new principal amount as reflected
in the [2014 Loan] is $834,261.85, more than double of the statement issued to
Plaintiff by Defendant just three days prior.” According to the Chermacks, they
owed only $403,900.71, as reflected on a May 20, 2014 mortgage statement issued
three days before the 2014 Loan was executed. The Chermacks contend Nationstar
failed to explain “this extreme adjustment upwards of the principal balance.” In other
words, the Chermacks contend that Nationstar fraudulently misrepresented the
actual balance owed under the 2007 Loan, and that they only entered into the
wrongly inflated 2014 Loan because of the looming threat of foreclosure.

In response to Nationstar’s motion and to prove Nationstar’s allegedly tortious
“extreme adjustment” of the amount owed under the 2007 Loan, the Chermacks
presented Mr. Chermack’s unsworn declaration with copies of the May 20, 2014
mortgage statement and the 2014 Loan attached. In his unsworn declaration, Mr.
Chermack alleged that he was compelled to execute the 2014 Loan to avoid
foreclosure. He also authenticated the documents attached to the declaration. Mr.
Chermack’s conclusory allegation that he “felt compelled” to sign the 2014 Loan to
avoid foreclosure may provide some evidence of his motivations. The allegation
does not, however, constitute evidence of Nationstar’s intent or the validity or
enforceability of the 2014 Loan. Further, the parties do not contest the contents of
the 2014 Loan. Thus, this additional evidence was insufficient to raise a fact issue in

response to Nationstar’s no-evidence motion. See Hamilton, 249 S.W.3d at 426

_g-
(evidence must enable reasonable and fair-minded jurors to differ in their

conclusions).

Moreover, the May 20, 2014 mortgage statement contradicts the Chermacks’

allegation that “The new principal amount as reflected in the [2014 Loan] is

$834,261.85, more than double of the statement issued to Plaintiff by Defendant just

three days prior.”

+t

Nationstar- P.O] BOX 650783
MO —

RTGAG DALLAS, TX 75265

1-692-93494-0032230-007-000- 101-000-000

ate
e LEONARD M CHERMACK

5949 ORCHARD PARK DR
FRISCO TX 75034-5123

PXeverslt lel @iaiielgiil ices a|

 

 

MORTGAGE LOAN STATEMENT

bee). hy Nea mii ne). /-us le), |

Customer Service: 1-888-480-2432

Monday - Thursday: 8 a.m. - 8 p.m. CT
Friday; 8 a.m.- 6 p.m. CT and Saturday; 8 a.m. -2 p.m. CT
MyNationstar.com

Your Dedicated Loan Specialist is Aaron Carty and can be reached at
(888) 850-9398 EXT. 1015920 or via mail at:
350 Highland Drive, Lewisville, TX 75067

 

 

 

Statement Date: 06/20/2014
Loan Number: WN 6432
Payment Oue Date: 06/01/2014
Amount Due: $403,900.71
'f payment is received on or afier 06/17/14; $0.00 late fee will be charged.

 

Property Address:
5949 ORCHARD PARK DOR
FRISCO TX 75034

SEU mem Vitel a a Blt

 

 

 

 

 

Interest Bearing Principal Balance $472,303.73 Principal $347.13
Interest Rate(Until 07/01/2014) 7.950% Interest $3,129.01
Escrow Balance -$69,999.96 Escrow Amount (for Taxes & Insurance) $0.01
Prepayment Penalty* Optional Products and Services $0.00
“Nationstar Mortgage LLC will not assess a prepayment penalty at any time in the Regular Monthly Payment $3,476.15
event you would like to pay part or all of your mortgage balance Total Fees and Charges $2,954.55
Overdue Payment(s) $397,470.01
The Principal Balance does not represent the payoff amount of your account and Is not to be used Total Amount Due $403,900.71
for payotl purposes.
ele rR sue Ce TELS] bee tia al ircL sell a)
Activity Since Payments Rec'd Paid Year
Last Statement Total since 04/19/2014 to Date
Legal Fees $0.00 $902.44 Principal $687.41 $1,701.66
Escrow Expenses $0.00 $61,252.15 Interest $6,264.87 $15,679.04
Property Taxes $0.00 $12,885.52 Escrow (Taxes & Insurance) $0.02 $29,010.76
Property Inspections $0.00 $258.00 Optional Insurance $0.00 $0.00
Maintenance $0.00 $33.25 Fees and Charges $0.00 $0.00
Total $0.00 $75,331.36 Lender Paid Expenses $0.00 $0.00
Partial Payment (Unapplied)** $6,381.00 $1,762.07
Total $13,333.30 $48,153.53

 

 

 

 

As shown above, the statement shows that $403,900.71 was due by June 1,

2014. That amount included an overdue payment amount of $397,470.71 plus fees

and charges of $2,954.55, and a monthly payment due of $3,476.15. The statement

_9_
also shows there was a remaining principal balance due on the 2007 Loan of
$472,303.73. Thus, the total amount remaining due under the 2007 Loan included
the remaining principal balance, the overdue payments, and the regular monthly
payment. The May 20, 2014 mortgage statement thus reflects that the total amount
due at that time was $869,773.74 in overdue payments and remaining principal
balance due.

The record reflects that the parties executed the 2014 Loan three days after
this statement was issued. The 2014 Loan expressly included “all amounts and
atrearages” past due under the 2007 Loan as of May 1, 2014, “including unpaid and
deferred interest, fees, escrow advances and other costs, but excluding unpaid late
charges.” The principal balance on the 2014 Loan was $834,261.85, which was
$35,511.89 less than the $869,773.74 in overdue payments and remaining principal
balance due and reflected on the May 20, 2014 statement. Thus, the Chermacks’ own
summary-judgment evidence contradicts their allegation that the 2014 Loan’s
principal was “more than double” the balance owed under the 2007 Loan as reflected
on the May 20, 2014 statement. The 2014 Loan actually reduced the amount
reflected as due and owing on the May 20, 2014 statement by $35,511.89.

As the nonmovants, the Chermacks had the burden to bring forward more than
a scintilla of evidence to raise a fact issue and avoid a no-evidence summary
judgment. See Smith, 288 S.W.3d at 424. The Chermacks’ evidence, however,

disproved the foundational allegation for all of their claims. Thus, they failed to meet

_10—
their burden, and the trial court properly granted Nationstar’s motion for no-evidence
summary judgment. Accordingly, we overrule the Chermacks’ first issue.
B. Death Penalty Sanctions

In their second issue, the Chermacks contend the trial court erred in imposing
death penalty sanctions. They do not deny that they failed to fully respond to
Nationstar’s discovery requests, but essentially claim that enough evidence was
produced to “provide[] all parties with what was needed for a trial on the merits.”
According to the Chermacks, the trial court “erred by failing to be just in the
sanctions imposed.” Nationstar contends, however, the sanctions were appropriate
because of the Chermacks’ persistent abuse of the discovery process. We agree with
Nationstar.

We review a trial court’s order imposing sanctions for an abuse of discretion.
Low vy. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Shops at Legacy (Inland) Ltd.
P’ship v. Fine Autographs & Memorabilia Retail Stores, Inc., 418 S.W.3d 229, 232
(Tex. App.—Dallas 2013, no pet.). A trial court abuses its discretion if it acts without
reference to any guiding rules and principles to the extent the act was arbitrary or
unreasonable. Am. Flood Research, Inc. v. Jones, 192 S.W.3d 581, 583 (Tex. 2006)
(per curiam); Cire v. Cummings, 134 S.W.3d 835, 838-39 (Tex. 2004); Shops at
Legacy, 418 S.W.3d at 232. We review the entire record to determine whether the
imposition of sanctions constitutes an abuse of discretion. Am. Flood Research, 192
S.W.3d at 583; Shops at Legacy, 418 S.W.3d at 232.

—|]-—
Discovery sanctions are authorized by Texas Rule of Civil Procedure 215.2.
TEX. R. CIv. P. 215.2; Shops at Legacy, 418 S.W.3d at 232. If a trial court finds a
party is abusing the discovery process in seeking, making, or resisting discovery,
then the trial court may, after notice and hearing, impose any appropriate sanction
authorized by rule 215.2(b)(1)-(5) and (8). TEX. R. Civ. P. 215.3; Shops at Legacy,
418 S.W.3d at 232. Appropriate sanctions include those often referred to as “death
penalty” sanctions that deem “designated facts [as] established for the purposes of
the action,” strike out “pleadings or parts thereof,’ dismiss “with or without
prejudice the actions or proceedings or any part thereof,” or render “‘a judgment by
default against the disobedient party.” TEx. R. Civ. P. 215.2(b)(3), (5). Such
sanctions adjudicate claims and preclude presentation of the merits of the case. Cire,
134 §.W.3d at 840-41; 7ransAmerican Nat. Gas Corp. v. Powell, 811 S.W.2d 913,
918 (Tex. 1991); Shops at Legacy, 418 S.W.3d at 232. The trial court may also award
attorney’s fees incurred in response to a party’s failure to obey the court's discovery
order. TEX. R. Civ. P. 215.2(b)(8).

Although the choice of sanction 1s left to the sound discretion of the trial court,
the sanctions imposed must be just. TEX. R. Civ. P. 215.2; TransAm., 811 S.W.2d at
916; Shops at Legacy, 418 S.W.3d at 232. There must be a “direct relationship”
between the abusive conduct and the sanction imposed, and the sanction must not be
excessive. 7ransAm., 811 S.W.2d at 917; Shops at Legacy, 418 S.W.3d at 232. The

trial court must consider, but need not actually impose, lesser sanctions before

—|]?-—
issuing a death penalty sanction. Cire, 134 S.W.3d at 840; 7ransAm., 811 S.W.2d at
917; Shops at Legacy, 418 S.W.3d at 232-33. “[A] death-penalty sanction cannot be
used to adjudicate the merits of claims or defenses unless the offending party’s
conduct during discovery justifies a presumption that its claims or defenses lack
merit.” Paradigm Oil, Inc. v. Retamco Operating, Inc., 372 S.W.3d 177, 184 (Tex.
2012).

The record reflects a long-running discovery dispute between the parties.
Nationstar served initial discovery requests on Mr. Chermack in March 2018 and
September 2018, and additional requests in October 2019. Despite conferences
between counsel and a deadline extension, Mr. Chermack did not respond to
Nationstar’s requests for production. Mr. Chermack submitted interrogatory
responses, but Nationstar objected that they were deficient and not properly verified.
As part of its counterclaim, Nationstar also requested disclosures from Mr.
Chermack. Mr. Chermack failed to respond, despite an agreed deadline extension.
Nationstar’s third-party petition included a request for disclosures to Mrs.
Chermack. Nationstar also served requests for admissions and production on Mrs.
Chermack in October 2019. Mrs. Chermack offered only admissions. Nationstar
filed a motion to compel on December 5, 2019. At the hearing on the motion, the
Chermacks admitted they owed discovery responses. The trial court granted the
motion, ordered responses within twenty-one days, and awarded Nationstar

conditional sanctions in the amount of $1,410.

_13-
The Chermacks, however, failed to comply with the order and produced only
a partial set of documents after the court’s deadline. On March 13, 2020, Nationstar
filed a motion for discovery sanctions. The Chermacks responded, offering to
stipulate to certain facts if the trial court would defer ruling on the motion until after
it ruled on Nationstar’s summary-judgment motion. The tral court granted
Nationstar’s motion for sanctions, in part, and ordered the Chermacks to provide
complete discovery responses by May 19, 2020, file stipulations by May 22, 2020,
and pay Nationstar $1,410 in sanctions.

On May 21, 2020, after the Chermacks failed to comply with the second order,
Nationstar filed its Supplement to Motion for Discovery Sanctions. Nationstar
asserted that Mr. Chermack had provided no response to its first, second, and third
requests for production, and its request for disclosures. It also asserted that Mrs.
Chermack had provided no response to its first request for production,
interrogatories, and request for disclosures. Nationstar asked the trial court to strike
the Chermacks’ pleadings, award Nationstar its reasonable attorney’s fees incurred
in the discovery dispute, and “impose death penalty sanctions.” The Chermacks filed
their stipulations on May 22, 2020, and responded to Nationstar’s supplemental
motion on May 28, 2002. In their response, the Chermacks asked the trial court “to
fashion narrow sanctions tailored towards the actual state of this case that recognize
the advantageous position [Nationstar] is in based on discovery responses that were

timely made”—referring to their stipulations and admissions. The trial court granted

_14-
Nationstar’s motion, struck the Chermacks’ pleadings, awarded attorney’s fees to
Nationstar, and deemed Nationstar’s claims admitted.

Based on the Chermack’s consistent and prolonged obstruction of discovery
and repeated disregard for the trial court’s orders, the trial court did not abuse its
discretion by imposing death penalty sanctions. It first used lesser sanctions,
although not required to do so. See Cire, 134 S.W.3d at 840. Yet, the Chermacks
continued to resist discovery. Then, when faced with the prospect of death penalty
sanctions, the Chermacks offered no explanation for their defiant behavior but
merely rationalized that Nationstar had sufficient evidence to move for summary
judgment. This is the very sort of conduct that justifies death penalty sanctions. See
Paradigm Oil, 372 S.W.3d at 184 (death penalty sanction appropriate only when
offending party’s conduct during discovery justifies presumption that its claims or
defenses lack merit). We conclude the trial court did not abuse its discretion by
ordering death penalty sanctions. Accordingly, we overrule the Chermacks’ second
issue,

CONCLUSION

Mr. Chermacks’ claims against Nationstar were predicated on an allegation
that the 2014 Loan’s principal was twice what was owed under the 2007 Loan. His
summary-judgment evidence contradicted this allegation. Accordingly, the trial
court properly granted Nationstar’s motion for no-evidence summary judgment. The

Chermacks’ persistent obstruction of discovery and disregard for two prior orders

_15—
compelling discovery responses warranted death penalty sanctions. Accordingly, the
trial court properly struck the Chermacks’ pleadings, deemed Nationstar’s claims
admitted, and awarded attorney’s fees.

Having overruled both of the Chermacks’ issues on appeal, we affirm the trial

court’s judgment.

/Robbie Partida-Kipness/
ROBBIE PARTIDA-KIPNESS
JUSTICE

 

201051F.P05

_16—
 

Court of Appeals
Srttth Aratrict of Cexas at Dallas

JUDGMENT

LEONARD M. CHERMACK AND On Appeal from the 471st Judicial
JANET CHERMACK, Appellants District Court, Collin County, Texas

Trial Court Cause No. 471-03076-
No. 05-20-01051-CV V. 2017.

Opinion delivered by Justice Partida-
NATIONSTAR MORTGAGE Kipness. Justices Reichek and
COMPANY LLC, Appellee Goldstein participating.

In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

It is ORDERED that appellee NATIONSTAR MORTGAGE COMPANY
LLC recover its costs of this appeal from appellants LEONARD M. CHERMACK
AND JANET CHERMACK.

Judgment entered this 5th day of July 2022.

_|7-